DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on November 9, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 6-9, filed November 9, 2021, with respect to the rejection of Claims 1-18 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-18 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on November 9, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended.

The closest prior art found is as follows: Takahashi et al. (US 2019/0159278), Wang et al. (US 2019/0246342), Iwamura et al. (US 2013/0324118), Chandramouli et al. (US 2017/0265133) and Futaki et al. (US 2020/0163148).
	
Prior art reference Takahashi us directed to a radio communication system capable of implementing a state transition related to an intermediate state between a connected state and an idle state. The user equipment includes a state management unit that manages a communication state of the user equipment, and a state transition unit that causes the communication state of the user equipment to transition, and when the user equipment is communicating with the first base station, if cell reselection for the second base station is performed, the state transition unit performs the cell reselection for the second base station while the state management unit retains first radio parameter information for radio communication between the user equipment and the first base station and a first context identifier specifying the first radio parameter information (Takahashi Abstract; Figure 1, 2, 9 and 18; Paragraph [0069-0078]).
Prior art reference Wang is directed to a system and method for enforcing limited mobility in a mobile network. A wireless transmit/receive unit (WTRU) may receive (e.g., Wang Abstract; Figure 3, 9 and 10; Paragraph [0002-0009 and 0117]).
 Prior art reference Iwamura is directed to a method of barring network access in a mobile device. When a network is in a state of requiring some sort of access barring, a reference value notified to a mobile device is determined to indicate a value in which an access of a certain mobile device is denied while an access of another mobile device is allowed. When an own device has a special type access class, it is determined that an access is allowed The appropriateness of an access is determined according to designation from the network when the own device has the special type access class, and when the own device does not have the special type access class, it is determined that an access is denied (Iwamura Abstract; Figure 1, 2, 5, 9 and 10; Paragraph [0027-0041 and 0068-0092]).
Prior art reference Chandramouli is directed to a method for enabling/realizing an inactive communication mode, namely an inactive mode for the operation of terminal equipment and network equipment in a communication system. Such measures exemplarily comprise operation in a connected mode, in which a data plane connection and a control plane connection are established between a terminal equipment and a network equipment, transition from the Chandramouli Abstract; Paragraph [0006-0023 and 0054-0067]).
Prior art reference Futaki is directed to a radio terminal that controls state transitions of the radio terminal among first to third RRC states. In addition, if the radio terminal is in the second RRC state, if a current cell that the radio terminal has camped on is different from a first cell in which a state transition from the first RRC state to the second RRC state was performed, and if the current cell satisfies a predetermined condition, the radio terminal allows the radio terminal to transmit data to be transmitted in the current cell by a first transmission procedure in which the radio terminal transmits uplink data before entering the first RRC state (Futaki Abstract; Paragraph [0024-0033 and 0077-0085]).

The prior art references fail to disclose alone or in any reasonable combination, as required by the independent claims “…receiving, by a wireless user device, first radio access network-based notification area (RNA) information, wherein the wireless user device is in a radio resource control (RRC) inactive mode; receiving, from a base station: second RNA information different from the first RNA information; and access barring information comprising an access barring threshold value; based on a difference between the first RNA information and the second RNA information and based on the access barring threshold value, determining that an RNA update indication is allowed; transmitting, to the base station, an RNA update indication message; receiving an RNA update reject message responsive to the RNA update indication 
None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414